Case 3:12-cV-OO451-T.]C-I\/|CR Document 377 Filed 11/02/18 Page 1 of 3 Page|D 9985

f`:::'// [\
,.\C 0
UNITED sTATES DISTRICT CoURT
MIDDLE DISTRICT oF FLoRn)A 352/gi ,1‘,.0,
JACKSONVILLE DIVIsloN _ ,,»,v / ~/ 51
f"f""":":`~",;j"\"” (,/\: . fly ,`9
J<£~§§/S`,T‘j ¢, ` 39
'v{`/',y " cf ` ,‘B/ , v
) ”/‘132'1:::/.@;€=1;:»
UNITED sTATEs 0F AMERICA, er al., ) //;;,-[_:;»-.~
)
Plaimiffs, ) No. 3=12-cv-451-J-32MCR
)

) No. 3:ll-cv-345-J-32MCR v. )
) No. 3212-cv-491-J-32TEM
CONSOLIDATED CITY OF JACKSONVILLE,) eta!., )

)
Defendants. )
)

 

OBJECTION TO THE ENTRY OF THE CONSENT DECREE

I am objecting to the terms of settlement of this case included in the Consent Decree
agreed to by the United States of America, the EEOC, National Association for the Advancement
of Colored People, Jacksonville Branch, Jacksonville Brotherhood of Fireiighters, private
plaintiffs, the Consolidated City of Jacksonville and the Jacksonville Association of Fire Fighters,
Local 122.

Name:DR.¢ HH IZRLI Ké m Attorney’s name (if any): ---""""
|Q,Bl we$»\{» l`itk §¢Lze~¥

Address: ;¥B c gs ami¢l»)e| c LA 31 243 Attorney’s address: --'""

Email address: 51 gap \/ U@CO¢'Y\£A$`}‘ Né`)’
Telephone: qoq SH.?J Ll g 1112 Attorney’ s Telephone:

Slgh°fhc»r<~e: MM%£MM§MT DF+€£ iO// QO/@

Basis of my objection:

intense .Se~e (‘H+n °i\eD

 

 

Case 3:12-cV-OO451-T.]C-I\/|CR Document 377 Filed 11/02/18 Page 2 of 3 Page|D 9986

Are you requesting the opportunity for you (or your attorney if you have one) to state your
objection in person at the Fairness Hearing? [] Yes 04 No

YOU MAY USE ADDITIONAL PAGES TO EXPLAIN THE BASIS OF YOUR OBJECTION
IF NECES SARY. YOU MUST SEND YOUR OBJECTION TO THE DEPARTMENT OF
JUSTICE AT THE ADDRESS PROVIDED IN THE INSTRUCTIONS. YOUR
OBJECTION MUST BE POSTMARKED BY NOVEMBER 9, 2018, IF MAILED, AND
TRANSMITTED BY NOVEMBER 9, 2018, IF SUBMITTED BY EMAIL.

Case 3:12-cv-OO451-T.]C-I\/|CR Document 377 Filed 11/02/18 Page 3 of 3 Page|D 9987

| am writing this objection letter in hopes of being reinstated as a Smith P|aintiff in the discrimination
case against the City of Jacksonvi|le and Local Union 122. Years ago l decided to include myself as a
plaintiff in the Smith lawsuit. As a Fire Rescue Officer, l believed adding my name strengthened the
lawsuit case and was the right decision. A|so, | consented and gave a deposition to the department of
justice while l worked downtown at headquarters | gave this deposition knowing the possible risk of
retaliation from the department and administration.

Several months after the federal court hearing’s in 2016, l began to receive emails and harassing phone
calls from Bruce E|fvin and his ofl'"lce. The communication was saying either pay your retainer fee or take
your name off the plaintiff’s list. |n addition to being a fire rescue officer, l was appointed by the A|vin
Brown administration as a data analyst for the department l sat in the summer hearing's at the federal
courthouse every day. l knew we as plaintist stood a good chance of winning this case once the judge
allowed the simple regression data analysis model as evidence in this case. There was no way l would
voluntarily remove my name as a Smith P|aintiff.

| was repeatedly harassed and asked my name as a Smith P|aintiff by Bruce E|fvin and his office. l would
have never removed my name as a Smith P|aintiff voluntari|y. Also, l knew | was not the only Smith,
P|aintiff that had not paid a retainer fee at that time.

| request my name be re-added or re-instated as a Smith P|aintiff. l took on more risk than the average
plaintiff in this case. For examp|e, l added my name to the plaintiff list, which was an added risk of being
retaliated against by JFRD and the union. A|so, l assumed the extra risk of retaliation from city officials
and the department by providing a sworn deposition to the Department of Justice related to the lawsuit.

Best regards,

Dr. Harry Kemp, AFA, E|V|T

DrL=/~laum ge A,Wl £/'17/
l@/Ii/Q§/€? np/ j

